 

Exhibit 10.1

PAYMENT AGREEMENT

This Payment Agreement (this “Agreement”) is dated as of January 14, 2019, by
and between Tilray, Inc., a Delaware corporation (the “Company”), and ABG
Intermediate Holdings 2, LLC, a Delaware limited liability company (“ABG”)
(each, a “Party” and together, the “Parties”).

WHEREAS, on the date of this Agreement the Parties are entering into that
certain Profit Participation Agreement (the “Participation Agreement”), setting
forth the terms and conditions pursuant to which the Company is purchasing from
ABG a participation right in revenues from the exploitation of ABG brands in
connection with the development, marketing and sale of Cannabis Products (as
defined in the Participation Agreement) in jurisdictions in which it is legal to
do so; and

WHEREAS, the Parties desire to set forth in this Agreement certain issuances and
sales of shares of Class 2 common stock of the Company and payments of cash for
the Participation Rights (as defined in the Participation Agreement) and the
other rights in favor of the Company set forth in the Participation Agreement.

WHEREAS, all dollar amounts referenced herein are expressed in United States
Dollars ($USD) and all payments due under this Agreement shall be paid in the
United States in United States Dollars.

NOW, THEREFORE, IN CONSIDERATION of the foregoing recitals (which are
specifically incorporated herein by this reference) and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I.
DEFINITIONS

1.1Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Class 2 Common Stock” means the Class 2 common stock of the Company, par value
$0.0001 per share.

 

--------------------------------------------------------------------------------

 

“Commission” means the United States Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Extraordinary Event” means (i) the reorganization, consolidation or merger of
the Company in which the holders of the Company’s outstanding voting securities
immediately before the closing of that transaction do not retain voting
securities representing a majority of the voting power of the surviving entity
in substantially the same proportions as held in the Company immediately before
the closing of such transaction, or (ii) any transaction following which the
Class 2 Common Stock is no longer listed or quoted for trading on any Trading
Market. For the avoidance of doubt, a transfer or other disposition, whether by
spin off, spin out or another similar transaction, of Privateer Holding Inc.’s
ownership interest in the Company to the then-current owners of Privateer
Holding Inc. on a pro rata basis shall not, in and of itself, constitute an
Extraordinary Event.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“First Additional Consideration Date” means the earlier of (a) the date the
United States of America Federal Food and Drug Administration (“FDA”) permits
the commercial sale of cannabidiol in interstate commerce in the United States
(other than as a drug); or (b) the date either of the Parties receives a legal
opinion reasonably acceptable to ABG and Company from a mutually agreed,
qualified law firm (i) based upon which a publicly listed, commercially
reasonable actor would pursue the commercial sale of cannabidiol in interstate
commerce in the United States (other than as a drug); and/or (ii) stating that
the commercial sale of cannabidiol in interstate commerce in the United States
(other than as a drug) is legal under United States state and federal law.

“GAAP” means generally accepted accounting principles in the United States.

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

2

--------------------------------------------------------------------------------

 

“Second Additional Consideration Date” means the earlier of (a) the date
tetrahydrocannibinol becomes legal in the United States of America for
recreational use pursuant to all applicable state and federal laws; and (b) the
date the Company has received payments pursuant to the Participation Rights
under the Participation Agreement of at least Five Million United States Dollars
($5,000,000 USD) derived from sales of Cannabis Products (as defined in the
Participation Agreement) that contain tetrahydrocannibinol outside of the United
States of America.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” means any entity of which the Company owns a majority of the issued
and outstanding equity securities.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Class 2 Common Stock is listed or quoted for trading on the date in question:
the New York Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global
Market, or the Nasdaq Global Select Market (or any successors to any of the
foregoing).

“VWAP” means the daily volume weighted average price of the Class 2 Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Class 2 Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time).

ARTICLE II.
PURCHASE AND SALE; CASH PAYMENT

2.1Issuances of Shares; Cash Payments.  Upon and subject to the terms and
conditions set forth herein, and in return for the Participation Rights (as
defined in the Participation Agreement) and the other rights in favor of the
Company set forth in the Participation Agreement, the Company shall make the
following payments:

(a)The Company (i) hereby sells and delivers, and ABG hereby purchases and
receives, 840,107 shares of Class 2 Common Stock, and (ii) on the date of this
Agreement shall deliver to ABG, by wire transfer in immediately available funds,
Twenty Million United States Dollars ($20,000,000 USD).

(b)Not later than February 28,2019, the Company shall deliver to ABG, by wire
transfer in immediately available funds, Thirteen Million Three Hundred
Thirty-Three Thousand Three Hundred Thirty-Three United States Dollars
($13,333,333 USD).

(c)Not later than five (5) Business Days after the First Additional
Consideration Date, the Company shall issue and deliver to ABG, and ABG shall
receive 840,107 shares of Class 2 Common Stock.

3

--------------------------------------------------------------------------------

 

(d)Not later than five (5) Business Days after the Second Additional
Consideration Date, the Company shall issue and deliver to ABG, and ABG shall
receive, Eighty-Three Million Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three United States Dollars ($83,333,333 USD), payable at ABG’s written
election in up to Sixteen Million Six Hundred Sixty-Six Thousand Six Hundred
Sixty-Seven United States Dollars ($16,666,667 USD) in by wire transfer in
immediately available funds and the remainder in shares of Class 2 Common Stock
valued at the average of the VWAP for the fifteen (15) Trading Days up to and
including the Trading Day immediately prior to the date of payment.

2.2Share Certificates. On each date that shares of Class 2 Common Stock are
issued to ABG pursuant to Section 2.1, the Company shall deliver or cause to be
delivered to ABG, at ABG’s request, a certificate evidencing the number of
shares of Class 2 Common Stock issued to ABG pursuant to Section 2.1(a), (c) or
(d), as applicable, registered in the name of ABG or its designee.

2.3Early Payment.

(a)The Company shall have the right to make the payments set forth in Section
2.1(c) and Section 2.1(d) at any time prior to the First Additional
Consideration Date or Second Additional Consideration Date, respectively, in its
sole election; provided, however, that in the case of Section 2.1(d), such
election by the Company shall be conditioned on delivery to ABG by the Company
of a certificate dated as of the date of such election, duly executed by the
Chief Executive Officer or the Chief Financial Officer of the Company,
certifying that they are not aware of any material adverse change, or any
development or new material fact involving a prospective material adverse
change, in the properties, assets, financial position, or results of operations
of the Company and Subsidiaries taken as a whole, other than as set forth or
contemplated in the SEC Documents, and other than changes, developments or facts
affecting the economy generally or that are generally applicable to the
industries or markets in which the Company operates, but specifically excluding
any changes or developments affecting the cannabis industry, the sale of
Cannabis Products (as defined in the Participation Agreement) or the regulatory
framework in connection with the same in any jurisdiction. If the Company gives
ABG notice that it intends to make an early payment pursuant to Section 2.1(d),
ABG shall within two (2) Business Days thereafter provide its written election
of its desired allocation of consideration in accordance with Section 2.1(d).

(b)If any payments set forth in Section 2.1 have not been made as of the
consummation of an Extraordinary Event, each such unpaid payment shall
automatically accelerate and shall become due and payable as of immediately
prior to the consummation of the Extraordinary Event. The Company shall use
commercially reasonable efforts, to the extent commercially practical and
legally and contractually permitted to do so, to provide ABG with at least ten
(10) Business Days prior written notice of the anticipated closing of an
Extraordinary Event, which notice shall include a description of the material
terms and conditions of such Extraordinary Event including the price per share
of the Class 2 Common Stock to be paid in such Extraordinary Event (if
applicable), and, if the payment pursuant to Section 2.1(d) has not previously
been made, ABG shall within two (2) Business Days thereafter provide its written
election of its desired allocation of consideration in accordance with Section
2.1(d).

4

--------------------------------------------------------------------------------

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to ABG:

(a)Organization; Authorization; Enforcement.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.  The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder.  The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
of Directors or the Company’s stockholders in connection herewith.  This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)No Conflicts.  The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Class 2 Common Stock and the
consummation by it of the transactions contemplated hereby do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) result in, or constitute an event that, after notice or
lapse of time or both would result in, a default under, give rise to any right
of termination, cancellation or acceleration under any of the terms, conditions
or provisions of any material contract to which the Company or any Subsidiary is
a party, or (iii) conflict with or violate, or constitute an event that, after
notice or lapse of time or both would result in, a conflict or violation under,
any material respect any laws applicable to the Company or any Subsidiary or by
which any of their properties are bound.

(c)Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than: (i) the
filing of a Form 8-K with the Commission, and (ii) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws, if any.

(d)Issuance of the Securities.  The shares of Class 2 Common Stock issued or to
be issued pursuant to this Agreement are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and

5

--------------------------------------------------------------------------------

 

nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in this Agreement and under applicable law
and will not have been issued in violation of applicable laws or applicable
Trading Market rules or regulations.

(e)Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or  any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.

(f)Private Placement. Assuming the accuracy of ABG’s representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the shares of Class 2 Common Stock by the
Company to ABG as contemplated hereby. The issuance and sale of the shares of
Class 2 Common Stock hereunder does not contravene the rules and regulations of
the Trading Market.

(g)No General Solicitation.  Neither the Company nor any Person acting on behalf
of the Company has offered or sold any of the shares of Class 2 Common Stock to
be sold pursuant to this Agreement by any form of general solicitation or
general advertising.

(h)Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

(i)Office of Foreign Assets Control.  Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

(j)SEC Filings.  The Company has filed with the Commission all material reports,
schedules, forms, statements, prospectuses, registration statements and other
documents required to be filed by the Company since January 1, 2018
(collectively, together with any exhibits and schedules thereto and other
information incorporated therein, the “SEC Documents”).  As of their respective
effective dates (in the case of SEC Documents that are registration statements
filed pursuant to the requirements of the Securities Act) and as of their
respective SEC filing dates or, if amended prior to the date hereof, the date of
the filing of such amendment, with respect to the portions that are amended (in
the case of all other SEC Documents), the SEC Documents complied as to

6

--------------------------------------------------------------------------------

 

form in all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, applicable to such SEC Documents, and none of
the SEC Documents as of such respective dates (or, if amended prior to the date
hereof, the date of the filing of such amendment, with respect to the
disclosures that are amended) contained any untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(k)Financial Statements.  The financial statements, together with the related
notes and schedules, included in the SEC Documents fairly present the financial
condition and the results of operations and changes in financial condition of
the Company and its consolidated Subsidiaries at the respective dates or for the
respective periods therein specified. Such statements and related notes and
schedules have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved except as may be set forth in the related
notes included in the SEC Documents.

(l)Capitalization.  The authorized capital stock of the Company set forth in the
Company’s most recent Form 10-Q filed with the Commission is true and correct as
of the date of such Form 10-Q.  All of the issued shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and have been issued in compliance with federal and state
securities laws.  All of the Company’s options, warrants or other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued and were issued in compliance with
federal and state securities laws. None of the outstanding shares of capital
stock of the Company was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company. As of the date hereof, there are no authorized or outstanding
shares of capital stock, options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
Subsidiary other than those described above or accurately described in the SEC
Documents. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
as described in the SEC Documents, accurately and fairly present the information
required to be shown with respect to such plans, arrangements, options and
rights.

(m)No Material Adverse Change.  Since the date of the latest audited financial
statements included in the SEC Documents, there has been no material adverse
change, or any development or new material fact involving a prospective material
adverse change, in the properties, assets, financial position, or results of
operations of the Company and Subsidiaries taken as a whole, other than as set
forth or contemplated in the SEC Documents, and other than changes, developments
or facts affecting the economy generally or that are generally applicable to the
industries or markets in which the Company operates.

(n)Compliance with Laws Pertaining to Cannabis.  Neither the Company, nor any
Subsidiary nor, to the Company’s knowledge, any director, officer, agent,
employee

7

--------------------------------------------------------------------------------

 

or affiliate of the Company or any Subsidiary is currently, or in the past
twelve (12) months has been, in violation of any laws pertaining to cannabis,
including but not limited to any state or federal laws of the United States.  

(o)Investment Company Act. Neither the Company nor any Subsidiary is required to
register as an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

3.2Representations and Warranties of ABG.  ABG hereby makes the following
representations and warranties to the Company:

(a)Organization; Authority.  ABG is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation with full right,
limited liability company power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement and
performance of the transactions contemplated by this Agreement have been duly
and validly authorized by all necessary limited liability company action on the
part of ABG.  This Agreement has been duly and validly executed by ABG, and when
delivered by ABG in accordance with the terms hereof, will constitute the valid
and legally binding obligation of ABG, enforceable against it in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.  

(b)No Conflicts.  The execution, delivery and performance by ABG of this
Agreement and the consummation by ABG of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of the ABG,
(ii) result in, or constitute an event that, after notice or lapse of time or
both would result in, a default under, give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any material contract to which ABG is a party, or (iii) conflict with or
violate, or constitute an event that, after notice or lapse of time or both
would result in, a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities or “blue sky” laws) applicable to
ABG or by which its properties are bound.

(c)Own Account.  ABG understands that the shares of Class 2 Common Stock sold
pursuant to this Agreement are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the shares of Class 2 Common Stock as principal for its own account
and not with a view to or for distributing or reselling such Class 2 Common
Stock or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such Class
2 Common Stock in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or

8

--------------------------------------------------------------------------------

 

understandings with any other persons to distribute or regarding the
distribution of such Class 2 Common Stock in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting ABG’s right to sell the Class 2 Common Stock in compliance with
applicable federal and state securities laws).

(d)Purchaser Status.  At the time ABG was offered the Class 2 Common Stock, it
was, and as of the date hereof it is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

(e)Experience of Purchaser.  ABG, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Class 2 Common Stock, and has so evaluated the
merits and risks of such investment.  ABG is able to bear the economic risk of
an investment in the Class 2 Common Stock and, at the present time, is able to
afford a complete loss of such investment.

(f)General Solicitation.  ABG is not purchasing the Class 2 Common Stock as a
result of any advertisement, article, notice or other communication regarding
the Class 2 Common Stock published in any newspaper, magazine, the internet or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

(g)Reliance on Exemptions.  ABG understands that the shares of Class 2 Common
Stock are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in significant part upon the truth and accuracy
of, and ABG’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of ABG set forth herein in order to determine
the availability of such exemptions and the eligibility of ABG to acquire the
shares of Class 2 Common Stock.

(h)Compliance with Laws Pertaining to Cannabis.  Neither ABG nor, to ABG’s
knowledge, any director, officer, agent, employee or affiliate of ABG is
currently, or in the past twelve (12) months has been, in violation of any laws
pertaining to cannabis, including but not limited to any state or federal laws
of the United States.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1Transfer Restrictions.  

(a)The Class 2 Common Stock may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of the Class 2 Common
Stock other than (i) pursuant to an effective registration statement or Rule
144, (ii) to the Company or (iii) to an Affiliate of ABG, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be

9

--------------------------------------------------------------------------------

 

reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement other than Article II and shall have the
rights and obligations of ABG under this Agreement other than Article II.

(b)ABG agrees to the imprinting, so long as is required by this Section 4.1, of
a legend on any of the Class 2 Common Stock in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

The Company acknowledges and agrees that ABG may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Class 2 Common Stock to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and, if required under the terms of such arrangement,
ABG may transfer pledged or secured Class 2 Common Stock to the pledgees or
secured parties.  Such a pledge or transfer would not be subject to approval of
the Company and no legal opinion of legal counsel of the pledgee, secured party
or pledgor shall be required in connection therewith.  Further, no notice shall
be required of such pledge.  At ABG’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Class 2
Common Stock may reasonably request in connection with a pledge or transfer of
the Securities.

(c)Instruments, whether certificated or uncertificated, evidencing the Class 2
Common Stock shall not contain any legend (including the legend set forth in
Section 4.1(b) hereof), (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such Class 2 Common Stock pursuant to Rule 144, (iii) if such shares of Class
2 Common Stock are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Class 2 Common Stock and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).

 

(d)ABG agrees with the Company that such Purchaser will sell any Class 2 Common
Stock pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.

10

--------------------------------------------------------------------------------

 

4.2Company 144 Obligations.  The Company represents and warrants that as of the
date hereof it satisfies, and covenants that from the date hereof until one (1)
year following the last issuance of Class 2 Common Stock contemplated by Section
2.1, that it shall satisfy, the requirements of Rule 144(c) of the Securities
Act.

ARTICLE V.
MISCELLANEOUS

5.1Replacement of Securities.  If any certificate or instrument evidencing any
shares of Class 2 Common Stock is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction.  The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.

5.2Addresses and Notices.  All notices, requests, demands and other
communications required or permitted to be made hereunder shall be in writing
and shall be deemed duly given: (a) at the time of delivery, if hand delivered
to the corporate office for the Party to whom notice is being delivered, against
a signed receipt therefor; (b) one (1) day after dispatch, if sent to the Party
at the address and/or contact listed in this Agreement for such type of notice,
by: (i) registered or certified mail, return receipt requested, first class
postage prepaid, or (ii) nationally recognized overnight delivery service; or
(c) at the time of transmission, if sent to the Party at the address and/or
contact listed in this Agreement for such type of notice, by e-mail
transmission; provided, however, that any such notice sent by e-mail shall only
be deemed duly given if a copy of such notice is also sent by one (1) or more
methods pursuant to Sections 5.2(a) and/or 5.2(b) herein. Either Party may alter
the address to which notices are to be sent hereunder by giving notice of such
change to the other Party in conformity with the provisions of this Section.
Notices shall be sent to the address specified below:

If to the Company, then to:

Suite 200-49 Spadina Avenue

Toronto, ON, Canada M5V 2D1

Attn: Legal Department

colin.brown@tilray.com and mark.castaneda@tilray.ca

If to ABG, then to:

1411 Broadway, 4th Floor

New York, NY 10018

Attn: Legal Department

legaldept@abg-nyc.com and jdubiner@abg-nyc.com

 

5.3Governing Law.  This Agreement and the legal relations among the Parties will
be governed by and construed in accordance with the laws of the State of New
York,

11

--------------------------------------------------------------------------------

 

notwithstanding any conflict of law provisions to the contrary. The Parties
hereby agree that any action which in any way involves the rights, duties and
obligations of any Party under this Agreement shall be brought in courts located
in New York County, New York, and the Parties hereby submit to the personal
jurisdiction of such courts. Each of the Parties waives any objection that it
may have based on improper venue or forum non conveniens to the conduct of any
such suit or action in any such court. The Parties agree that service of process
deposited in certified or registered mail addressed to the other Party at the
address for the other Party set forth in this Agreement shall be deemed valid
service of process for all purposes.

5.4Default Expenses.  If either Party defaults with respect to any obligation
under this Agreement, the defaulting Party will indemnify the other Party
against and reimburse it for all reasonable attorney’s fees and all other costs
and/or expenses resulting or made necessary by the bringing of any action,
motion or other proceeding to enforce any of the terms, covenants or conditions
of this Agreement.

5.5Entire Agreement. This Agreement, together with the Participation Agreement,
sets forth the entire agreement and understanding between the Parties with
respect to the subject matter hereof, and supersedes all prior agreements,
understandings, inducements and conditions, whether express or implied, oral or
written, except as herein contained or in the Participation Agreement.  The
express terms hereof will control and supersede any course of performance and/or
usage of trade inconsistent with any of the terms hereof.

5.6Amendment and Modification.  This Agreement may be amended, modified and
supplemented only by written agreement duly executed and delivered by each of
the Parties hereto.

5.7Waiver and Delays.  A waiver by any Party of any of the terms and conditions
of, or rights under, this Agreement will not be effective unless signed by the
Party waiving such term, condition or right and will not bar the exercise of the
same right on any subsequent occasion or any other right at any time or be
deemed or construed to be a waiver of such terms or conditions for the future.
Neither the failure of nor any delay on the part of any Party to exercise any
right, remedy, power or privilege under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege.

5.8Severability.  If any term or provision of this Agreement, as applied to
either Party or any circumstance, for any reason will be declared by a court of
competent jurisdiction to be invalid, illegal, unenforceable, inoperative or
otherwise ineffective, that provision will be eliminated to the minimum extent
necessary so that this Agreement will otherwise remain in full force and effect
and enforceable; provided, however, that if any term or provision of this
Agreement pertaining to the payment of monies to either Party will be declared
invalid, illegal, unenforceable, inoperative or otherwise ineffective, such
Party will have the right to terminate this Agreement as provided herein.

5.9Form and Construction.  Paragraph and subparagraph headings in this Agreement
are included for ease of reference only and do not constitute substantive matter
to be considered in construing the terms of this Agreement.  As used in this
Agreement, the masculine gender will

12

--------------------------------------------------------------------------------

 

include the feminine and the singular form of words will include the plural, or
vice versa, as necessary in order that this Agreement may be interpreted so as
to conform to the subject matter actually existing.  The language of this
Agreement will be construed as a whole and not strictly for or against any of
the parties.  All of the representations, warranties and covenants contained in
this Agreement shall survive the consummation of the transactions contemplated
hereby.

5.10Assignment. Neither Party may assign any of its rights or delegate any of
its obligations hereunder without the prior written consent of the other Party;
provided, however, that, notwithstanding the foregoing, ABG is permitted to
assign its rights and obligations under this Agreement, in whole or in part, to
(i) any Affiliate of ABG without the Company’s consent and (ii) any financing
sources of ABG or one of its Affiliates solely for collateral purposes, without
the Company’s consent. Any purported assignment or delegation in violation of
this Section 5.10 shall be null and void. This Agreement shall inure to the
benefit of and be binding upon the parties, their respective successors and
their permitted assigns.

5.11Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be an original, but all of which together will constitute one
Agreement binding on all Parties hereto.  Each of the Parties agrees that a
photographic or facsimile copy of the signature evidencing a Party’s execution
of this Agreement will be effective as an original signature and may be used in
lieu of the original for any purpose.

5.12Transaction Expenses.  Each Party will be responsible for its own expenses
relating to the negotiation of this Agreement.

 

 

 

 

 

[Remainder of Page Intentionally Blank; Signature Page to Follow]

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Payment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

TILRAY, INC.

 

By:

/s/ Brendan Kennedy

 

Name:

Brendan Kennedy

Title:

CEO

ABG INTERMEDIATE HOLDINGS 2, LLC

 

By:

/s/ Jamie Salter

 

Name:

Jamie Salter

Title:

CEO

 

14